Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,668,694 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed. The following is a statement of reasons for allowance:  Regarding claims 1-15, the Payne (U.S. PGPub No. 2005/0277821), Turner (U.S. PGPub No. 2009/0088619), Henderson (U.S. Patent 4,928,696), and Gevins (U.S. PGPub No. 2007/0093706) references fail to teach a fastener or coupling element to slidably couple a first strip comprising a set of electrodes to a headband as respectively claimed in independent claims 1 and 9.  Payne teaches an EEG apparatus and method (Fig 4) wherein a headband 11 is coupled to a first strip 12 via hook and loop fasteners. Payne fails to teach wherein the first strip is coupled to the head band via a connector that is slidable along the headband. Turner teaches a similar EEG apparatus wherein a first strip (Fig 5 strip 26/30) is coupled to a head band (Fig 3 segment 41), but fails to teach a connector to provide the slidable connection between the first strip and head band. Gevins teaches a similar EEG apparatus where a set of electrodes is slidable along an analogous first strip, but fails to teach a first strap being slidably coupled to a head band. Henderson teaches a similar EEG apparatus wherein an analogous first strip 68 is slidable along a connector 46, but fails to teach the connector 46 being slidable along the headband to couple to a second connector such that the first strip and headband are coupled. No other pertinent prior art reference were found that would overcome the above deficiencies. As such, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794